USCA1 Opinion

	




          March 28, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-1273                              CESAR AUGUSTO CETINA GOMEZ,                                Petitioner, Appellant,                                          v.                              UNITED STATES OF AMERICA,                                Respondent, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Selya and Boudin, Circuit Judges.                                            ______________                                 ____________________            Cesar Augusto Cetina Gomez on brief pro se.            __________________________            Guillermo Gil,  United States Attorney,  Warren Vazquez, Assistant            _____________                            ______________        United States Attorney, and Jos  A. Quiles-Espinosa, Senior Litigation                                    _______________________        Counsel, on brief for appellee.                                 ____________________                                 ____________________                 Per Curiam.   Appellant Cesar  Augusto Cetina-Gomez  was                 __________            convicted of various offenses related to an effort at cocaine            smuggling and sentenced to, inter alia, seventy-eight months'                                        _____ ____            imprisonment.    He  appeals  a  district  court  order  that            summarily denied  his 28 U.S.C.   2255 motion to  reduce that            sentence.   Appellant contends that the  district court erred            by  refusing to reduce his sentence under an amendment to the            United   States  Sentencing   Guidelines  that   was  enacted            approximately two  years after  he was sentenced.  See United                                                               ___            States  Sentencing  Commission, Guidelines  Manual  2D1.1(c),                                            __________________            Application Note  1  (Nov.  1993)(providing  that  weight  of            materials that must be  separated from a controlled substance            before  it can  be used  are to  be excluded  from sentencing            calculations).    The  district court  determined  that  this            amendment did not apply to appellant because his sentence was            based  on the net weights  of mixtures that contained cocaine            in a usable form.  We have thoroughly reviewed the record and            the parties' briefs  on appeal.   We hold  that the  district            court's analysis is  correct.  Appellant  has failed to  come            forward with  any  evidence that  the  cocaine which  he  was            carrying  was not in a usable form when seized.  The portions            of  the record that are  before us indicate  to the contrary.            Accordingly, the judgment of  the district court is affirmed.                                                                ________            See Local Rule 27.1.            ___